Citation Nr: 0904408	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-13 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2007.  
A transcript of the hearing is associated with the Veteran's 
claims folder.  After the hearing, the Veteran submitted 
additional evidence in support of his appeal, and a waiver of 
his right to have the evidence initially considered by the RO 
was received in May 2008.

In a June 2007 decision, the Board denied the Veteran's 
appeal. The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court). 
In an Order dated in March 2008, the Court vacated the 
Board's June 2007 decision, and remanded the matter to the 
Board for further proceedings consistent with the joint 
motion of the parties.

In the joint motion, the parties limited the Board's review 
to consideration of entitlement to service connection for 
bilateral hearing loss. As such, the parties did not disturb 
the Board's finding that new and material evidence had been 
received to reopen a previously denied claim for service 
connection for bilateral hearing loss and tinnitus, and a 
denial of service connection for tinnitus.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has bilateral hearing loss disability that is 
etiologically related to in-service noise exposure.

CONCLUSION OF LAW

Bilateral hearing loss was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claims.  In addition, the evidence currently 
of record is sufficient to substantiate his claims.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis 

The Veteran contends that he is entitled to service 
connection for a bilateral hearing loss disability, as he 
believes that this disability arose as a result of his active 
service.  In particular, the Veteran believes that in-service 
noise exposure, from working as a machinist repairing ship 
engines and his presence during a gun target practice, caused 
his bilateral hearing loss.  

The Veteran's service treatment records do not indicate that 
the Veteran ever complained of or was treated for bilateral 
hearing loss.  On a medical history report from the U.S. S. 
Sperry from September 1945, no defects for the ears were 
recorded.  On his separation examination from November 1945, 
the Veteran scored a 15 out of 15 on the spoken voice test 
and 15 out of 15 on the whisper voice test for both ears.  

A private audiology report from Dr. Jaehne from July 2002 
indicates that the Veteran was diagnosed with severe to 
profound mixed hearing loss greater on the right than the 
left.  In view of the amount of hearing loss present, the 
examiner concluded that his hearing loss is due to a history 
of noise exposure in the military, otosclerosis, and 
presbycusis.  

The Veteran was afforded a VA examination in September 2004.  
At this time, the Veteran reported that he has experienced 
noticeable hearing loss since the 1960s.  He also reported 
that in 1966, he underwent a left stapedectomy procedure to 
correct bilateral otosclorisis and that he has been wearing 
hearing aids since the 1970s.  As for in service noise 
exposure, the Veteran relayed that he was a machinist -mate 
assigned to a submarine tender, and that he experienced some 
post-service noise exposure while working in a factory 
without ear protection.  Upon examination, the examiner found 
severe to profound mixed hearing loss in the right ear and 
moderately severe to profound sensorineural hearing loss in 
the left ear.  The examiner opined that due to the fact that 
the Veteran reported no problems with hearing on his 
separation physical and passed his hearing tests, and due to 
the fact he's had significant surgery in one ear in the 
1960s, it would be difficult to say whether hearing loss was 
due to in-service noise exposure.  Therefore, the examiner 
concluded, the Veteran's hearing loss is "not least as 
likely as not" due to in-service noise exposure.

The record also contains numerous letters from Dr. Patete, a 
private physician who has treated the Veteran's hearing loss 
since November of 2003.  In statements from November 2003 and 
September 2004, the physician expressed his opinion that the 
Veteran's current hearing loss was likely caused by noise 
exposure from service.  In November 2004, Dr. Patete noted 
that the Veteran's symptoms have been present since service, 
where he was exposed to noise, and therefore it is more 
likely than not that his hearing loss was incurred during his 
military service.  In May 2008, Dr. Patete elaborated that 
the Veteran's hearing loss is most likely related to his 
service in the military, when, as a machinist, he was exposed 
to a naval gun blast.  He explained that this severe hearing 
loss is due to very loud noise exposure over a period of 
time, such as that which he experienced in the military-not 
the Veteran's post-service career in a managerial position 
where he was not exposed to loud noises for extended periods 
of time.  Dr. Patete also noted that he had reviewed the 
Veteran's VA file and that the Veteran underwent a stapes 
replacement in the 1960s to "improve the hearing in that 
ear."  

The Veteran was also afforded a Board hearing in March 2007.  
During the hearing, the Veteran recounted various noise 
exposure during service, including work on ship engines in an 
enclosed submarine space, and his presence hear a gun during 
target practice on the U.S.S. Sperry, after which everything 
went "dead or numb or ringing" for a short time.  His jobs 
after service included making electrical heating equipment 
where he was exposure to some machinery noise, and then he 
was promoted to supervisor.  The Veteran further noted that 
he experiences constant tinnitus and hearing loss that would 
make communication impossible were it not for the use of 
hearing aids.  The Veteran's wife testified that she met the 
Veteran shortly after his release from service, and as early 
as that time, she noticed that he often could not hear what 
she was saying. 

The Board acknowledges that the evidence of record reveals 
competing opinions with regard to the etiology of the 
Veteran's hearing loss.  The Board has considered the 
conflicting opinions and determined that the opinions of the 
private physicians in support of the Veteran's claim are 
entitled to greater probative weight than the opinion of the 
VA examiner.  The September 2004 VA examiner's conclusion 
that it is "difficult to say whether hearing loss was due to 
in-service noise exposure" is at best an inconclusive 
assessment as to causation.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (medical professional's use of equivocal 
terms was too speculative to constitute a definitive opinion 
on issue of causation); Winsett v. West, 11 Vet. App. 420, 
424 (1998). Consequently, the definitive opinions of the 
private physicians linking the Veteran's hearing loss to in-
service noise exposure establish that service connection for 
a bilateral hearing loss disability is in order.

In sum, the Board is satisfied that the evidence supporting 
the claim is at least in equipoise with that against the 
claim.  Accordingly, service connection for a bilateral 
hearing loss disability is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


